ORDER

The motion for review of the decision of the Court of Appeals is denied.
On the court’s own motion, the Clerk of the Supreme Court is hereby directed to strike from the motion for discretionary review the reference to and signature of John-nathon Smith, who is designated as “Inmate Litigator.” The rules governing the practice of law in this Commonwealth clearly provide that pleadings, motions, and other papers, including motions for discretionary review, are to be signed by the party or his attorney of record. See, inter alia, CR 76.20(6), CR 11, and RCr 13.04.
Future violation of the foregoing rules may result in the striking of the offending pleading, brief or motion.
KING, J., not sitting.
ENTERED January 10, 1996.
/s/ Robert F. Stephens Chief Justice